Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 8, 2018

                                    No. 04-18-00118-CV

                              Jesus VIRLAR, M.D. and
       GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba Medical Group,
                                      Appellants

                                              v.

                                      Jo Ann PUENTE,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-04936
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
        On August 1, 2018, appellants filed a motion requesting the appellate deadline for the
filing of appellants’ brief be reset because the reporter’s record is incomplete. We GRANT
appellants’ motion. Appellants’ brief is due within thirty (30) days of the completion of the
appellate record.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court